Mr. Chief Justice Breese delivered the opinion of the Court: This is a controversy about a lot of hides sold by appellees to appellants, and turns on the question of a warranty as to quality. On this point the evidence is somewhat conflicting, and we cannot disturb the finding of the court. It is very evident there was a sufficient quantity of hides to answer a warranty, had there been one, piled up in plaintiffs’ warehouse, from which defendants made, themselves, the selection, without any interference by the plaintiffs, and if they failed to get the best of the lot, it was their misfortune. We can perceive no error in the record. The judgment must be affirmed. Judgment affirmed.